DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 17 and 18 in the amendment filed on 4/13/2021. Claims 1-3, 5-20 and 22-30 are currently pending the present application.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 4/13/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s arguments filed on 4/13/2021 with respect to claims 1-3, 5-20 and 22-30 have been fully considered and are persuasive. The rejection of the claims in the last office action has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-20 and 22-30 are allowed. (Renumber as 1-28).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After consideration of the prior arts of record and conducting new searches in EAST, Google, IEEE and ACM Digital Library, it appears that the prior arts of record such as Neels et al. (US No. 2015/0019537 A1), Barrett (US No. 2013/0268552 A1), and Kamikawa et al. (US No. 2003/0180701 A1) do not disclose, teach or fairly suggest the limitations of (in combination withal other features in the claim):
	“based on the first data set resulting from the search, identifying a second data set related to the first data set, wherein the second data set is associated with a second source type and is not included in the first data set resulting from the search and wherein the second data set is identified as related to the first data set based on a relationship between the first source type and the second source type;
	identifying a relationship between a first field set of the first data set resulting from the search and a second field set of the second data set not included in the first data set resulting from the search, wherein the relationship between the first field set and the second field set is identified based on a comparison of similarity between field names and/or field values of the first field set and the second field set”, as recited in the independent claims 1, 17 and 18.
	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/14/2021